The action was continued nisi, and the opinion of the Court afterwards drawn up by
Weston C. J.
We are of opinion, that the seventh section of the additional act respecting sheriffs, statute of 1829, ch. 445, was prospective in its operation, if held to be retrospective, the effect of it would be to revive the authority of deputies, who had been previously discharged, but whose discharge had not been recorded, and to put the whole existing deputation out of office, *74until their appointments were recorded; and thus to leave them without protection for official acts done, before they could be apprized of the existence of the law. This we think the legislature could not have intended. We are accordingly of opinion,, that the defendant had the authority, the exercise of which is complained of in this action. He has therefore no occasion to press his motion to dismiss the action, for the want of a new in-dorser.
Plaintiff nonsuit.